MEMORANDUM OPINION
                                          No. 04-11-00120-CV

                                     IN RE David RODRIGUEZ

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: February 23, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 15, 2011, relator filed a petition for writ of mandamus and an emergency

motion for temporary relief. The court has considered relator’s petition and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

emergency motion for temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                  PER CURIAM




1
  This proceeding arises out of Cause No. 2010-PC-2639, styled In the Guardianship of Maria I. Rodriguez, An
Incapacitated Person, in the Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer
presiding.